In an action by a taxpayer pursuant to section 51 of the General Municipal Law, to annul: (1) a resolution of the respondent Board of Trustees of the Incorporated Village of Freeport, made December 3, 1962, accepting the bid of the defendant Nordberg Manufacturing Co. for a generator unit, and (2) the contract of December 19, 1962 awarded pursuant thereto, and for related relief, the plaintiff appeals from a judgment of the Supreme Court, Nassau County, entered August 9, 1963, upon the court’s decision and opinion after a non jury trial, dismissing the complaint. Judgment affirmed, without costs. No opinion. (For prior related appeal, see Matter of Amatulli v. Sweeney, 17 A D 2d 631, affg. 33 Misc 2d 324.) Beldoek, P. J., Ivleinfeld, Christ, Rabin and Hopkins, JJ., concur.